FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCUS L. HUDSON,                                No. 09-15510

               Plaintiff - Appellant,            D.C. No. 2:08-CV-01589-RLH-
                                                 VPC
   v.

B. TRANGO, Correctional Officer; et al.,         MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                      Roger L. Hunt, District Judge, Presiding


                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Marcus L. Hudson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
exhaust administrative remedies pursuant to the Prison Litigation Reform Act, 42

U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review

de novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

we affirm.

       The district court properly dismissed Hudson’s claims because he did not

complete the administrative appeals process in accordance with the administrative

procedural rules, and failed to demonstrate that he was obstructed from doing so.

See Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (explaining that “proper

exhaustion” under § 1997e(a) requires inmates to complete “all steps that the

agency holds out” and to follow administrative procedural rules).

       Hudson’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                                2                                     09-15510